ORDER

PER CURIAM.
In this jury-tried case, defendant was found guilty of illegal possession of a controlled substance, § 195.202, RSMo 1994. The trial court sentenced him to twelve years.
On direct appeal, defendant raises two plain error points, one point concerning a Batson issue, and one point involving sentencing. In addition, he raises three points concerning denial of his Rule 29.15 motion.
No jurisprudential purpose would be served by a written opinion. The trial court’s judgment on the Rule 29.15 motion is based on findings of fact that are not clearly erroneous. No error of law appears.
The trial court’s judgments are affirmed pursuant to Rules 30.25(b) and 84.16(b).